Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 USC 102 as obvious over Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 1, Dharmarajan et al. teach a method comprising extruding s polymer composition to form a plurality of filaments wherein the polymer composition comprises the claimed amount of polypropylene-ethylene copolymer, the claimed amount of propylene based thermoplastic polymer and the claimed amount of nucleator [Examples and 0042]. Dharmarajan et al. teach forming a spunbond material from the plurality of filaments. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the 
Regarding claim 2, the propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples]. 
Regarding claim 3, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 4, the propylene-based thermoplastic polymer is a homopolymer of propylene [Examples]. 
Regarding claim 5, the propylene-based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer [0031-0032].
Regarding claim 8, the composition further comprises one more additives including a slip aid [0043].
Regarding claim 9, the polymer composition is extruded through a spinneret at a melt temperature of 270 degrees Celsius or less to form the plurality of filaments [0061]. 
Regarding claim 10, Dharmarajan et al. teach a spunbond fabric made by the method of claim 1 [0011].
Regarding claim 11, Dharamarajan et al. teach a spunbond fabric having a machine direction and a cross direction comprising a polymer composition that comprises the claimed 
Regarding claim 12, the propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples].
Regarding claim 13, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 14, the propylene-based thermoplastic polymer is a homopolymer of propylene [Examples]. 
Regarding claim 15, the propylene-based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer [0031-0032]. 
Regarding claim 18, the composition further comprises one more additives including a slip aid [0043].
Regarding claims 23-24, Dharmarajan et al. teach an article formed from the spunbond of claim 1 including a feminine hygiene article, diaper tabs, leg cuffs, bandages and more [0071].

Claims 6-7, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al. (PG Pub. 2009/0124153). 
Regarding claim 6,
Regarding claim 7, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claim 16, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator.
Regarding claim 17, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claims 19-22, Dharmarajan et al. teach permanent set within the claimed range, but is silent regarding the direction of the property. Dharmarajan et al. teach such a similar spunbond fabric made of such similar materials by such a similar process, the claimed properties are necessarily inherent to the spunbond of Dharmarajan et al. 
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 


	Applicant is invited to amend the claims to recite closed language of “consisting of” and such an amendment would appear to overcome the cited art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789